ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-03-09_ORD_01_NA_01_FR.txt. OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

Bien qu’ayant voté pour l’ordonnance de la Cour, j'ai voté contre l’un
de ses paragraphes et me sens tenu de m’en expliquer.

Après avoir fait observer dans l'ordonnance qu’il n’y a pas lieu pour la
Cour, dans les circonstances de l’espèce, de rechercher si des mesures
conservatoires peuvent ou non être indiquées à l’occasion d’une procé-
dure pour avis consultatif, la Cour poursuit:

«Considérant que la Cour prend note que l’Assemblée générale, à
la séance au cours de laquelle elle a adopté la résolution 42/229B par
laquelle elle demande un avis consultatif à la Cour, a aussi adopté la
résolution 42/229 A par laquelle elle

« demande au pays hôte de respecter les obligations qu’il a contrac-
tées au titre de l’accord et de donner l’assurance qu’il ne sera pris
aucune mesure qui porte atteinte aux arrangements actuellement
en vigueur en ce qui concerne les fonctions officielles de la mission
permanente d'observation de l'Organisation de libération de la Pa-
lestine auprès de l'Organisation des Nations Unies à New York.»

A mon avis, l'inclusion du paragraphe qui précède dans l’ordonnance
est contestable pour les raisons ci-après.

Le Statut de la Cour dispose que la question sur laquelle un avis consul-
tatif de la Cour est demandé est exposée à la Cour « par une requête écrite
qui formule, en termes précis, la question sur laquelle l’avis de la Cour est
demandé...» (art. 65, par. 2). La compétence de la Cour dans une procé-
dure consultative est limitée par les termes de cette question.

«On trouve une application particulièrement significative de ce
principe dans les cas où l’avis consultatif est demandé sur une ques-
tion de procédure de caractère préliminaire. Dans de tels cas, la Cour
a pris soin dans son avis de ne pas préjuger le problème de fond.»
(Shabtai Rosenne, The Law and Practice of the International Court,
vol. 2, 1965, p. 699, qui cite l’affaire de l’Interprétation de l'article 3,
paragraphe 2, du traité de Lausanne, C.P.J.I série B n° 12, p. 18, et l’af-
faire de l’Interprétation des traités de paix conclus avec la Bulgarie, la
Hongrie et la Roumanie, C.J. Recueil 1950, p. 70.)

Dans la présente affaire, la question précise posée à la Cour est exclusi-
vement de savoir si les Etats-Unis sont tenus de recourir à l’arbitrage
conformément à la section 21 de l’accord entre l'Organisation des Nations
Unies et les Etats-Unis relatif au siège de l'Organisation des Nations
Unies. La question est ainsi limitée à une question de procédure de carac-
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 7

tère préliminaire. L'Assemblée générale s’est délibérément abstenue de
poser à la Cour une question touchant la question de fond sous-jacente, à
savoir si, par l’effet des dispositions de l’accord de siège, la mission per-
manente d'observation de l'Organisation de libération de la Palestine
auprès de l'Organisation des Nations Unies doit être mise en mesure de
maintenir des locaux et des installations adéquates à l’intérieur de la juri-
diction des Etats-Unis. Cette question n’a pas été posée à la Cour, avec la
nette intention qu’elle soit traitée exclusivement en application de la sec-
tion 21 de l’accord de siège, c’est-à-dire par un tribunal arbitral habilité à
rendre une décision définitive. Il convient d’observer à cet égard que la
section 21 dispose en outre que le Secrétaire général de l'Organisation des
Nations Unies ou les Etats-Unis pourront prier l’Assemblée générale de
demander à la Cour internationale de Justice un avis consultatif sur
«toute question juridique qui viendrait à être soulevée au cours de ladite
procédure [d’arbitrage]. … Par la suite, [le tribunal arbitral] rendra une
décision définitive en tenant compte de l’avis de la Cour.» Mais aucune
question de ce genre n’a été posée à la Cour, en tout cas jusqu’à présent.
D'ailleurs la question dont la Cour est maintenant saisie concerne seule-
ment l'obligation de recourir à l’arbitrage conformément à l’article 21
de l’accord de siège.

La Cour a néanmoins adopté une ordonnance dans laquelle elle prend
note d’un paragraphe d’une résolution de l’Assemblée générale qui ne lui
est pas adressé, et elle cite ce paragraphe, lequel fait intervenir la question
de fond sous-jacente évoquée ci-dessus. Dans ce paragraphe, et de ma-
nière encore plus explicite dans la résolution qui le contient, il est pris
position sur cette question de fond.

Ce faisant, la Cour a d’après moi dépassé tout de suite les limites de sa
compétence et débordé sur la question de fond, qui ne lui a pas été posée.
Pire encore, dans le cas où un arbitrage aurait lieu entre l'Organisation des
Nations Unies et les Etats-Unis, conformément à la section 21, et où une
question soulevée au cours de cette procédure serait posée à la Cour, cette
dernière, pour avoir cité le paragraphe en question, s’exposerait peut-être
à être accusée d’avoir préjugé la question.

On peut dire, à la décharge de la Cour, que celle-ci, n’étant pas à même
d'indiquer des mesures conservatoires dans la présente procédure consul-
tative, a pris note du paragraphe en question au lieu d’en indiquer. C’est
peut-être là une explication exacte de l'intention de la Cour mais cela ne
saurait constituer un moyen adéquat de défendre ce qu’elle a fait. La cita-
tion par la Cour du paragraphe en question ne peut avoir l’effet de
mesures conservatoires; à aucun degré elle ne supplée effectivement à
Vindication de mesures conservatoires. Il semble qu’il s’agisse plutôt de
l'expression d’une préoccupation de la Cour, expression qui n’a pas un
caractère juridique. C’est une raison supplémentaire pour déplorer son
inclusion dans l'ordonnance de la Cour.

(Signé) Stephen M. SCHWEBEL.
